DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 2, 4 – 8, 10 – 15 and 17 – 21 are pending.
Claims 3, 9 and 16 have been cancelled.
Claims 1, 2, 4 – 8, 10 – 15 and 17 – 21 are rejected.
Response to Amendment
The amendment to claims 1, 6, 7, 8, 10, 17, 18, and new claims 19 - 21, submitted January 10, 2022 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see pages 12 - 18, filed January 10, 2022, with respect to the rejection(s) of claim(s) 1 - 18 under 35 USC 112(a) (Enablement) have been fully considered and are persuasive in view of the claim amendment, cancelation of claims 3, 9 and 16 and arguments presented.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection, of claims 1, 2, 4 – 8, 10 – 15 and 17 – 21  is made in view of 35 USC 112(a) (Enablement) as set out below.
Applicant’s arguments, see pages 12 - 18, filed January 10, 2022, with respect to the rejection(s) of claim(s) 1 - 18 under 35 USC 112(a) (Written Description) have been fully considered and are persuasive in view of the claim amendment, cancelation of claims 3, 9 and 16 and arguments presented.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection, of claims 
Applicant’s arguments, see page 12, filed January 10, 2022, with respect to the rejection of claim 16 under 35 USC 112(b) have been fully considered and are persuasive in view of the cancellation of claim 16.  The rejection of claim 16 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see page 12, filed January 10, 2022, with respect to the rejection of clams 1 – 18 on the ground of non-statutory double patenting as being unpatentable over claims 1, 17, 18, 19, 20 and 21 of U.S. Patent 10,683,262 have been fully considered and are persuasive in view of the amendment to claim 1.  The rejection of clams 1 – 18 on the ground of non-statutory double patenting has been withdrawn. 
Claim Rejections - 35 USC § 112 (Enablement)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 4 – 8, 10 – 15 and 17 – 21 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for preparing pharmacokinetic parameters for oral dosages of compounds of 6 and 22 for treating psychiatric disease or disorder is selected from an alcohol or substance use disorder, an anxiety disorder, an obsessive-compulsive disorder, an opioid use disorder, and posttraumatic stress disorder; does not reasonably provide enablement for compounds of Formula (I) where R2 is a moiety off Formula (2) and R5 is selected from -C(=O)-O-R.  The specification 
The test for enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the specification coupled with information known in the art without undue experimentation (United States v. Telectronice, 8, USPQ2D 1217 (Fed. Cir, 1988).  Whether undue experimentation is needed is not based upon a single factor but rather in a conclusion reached by weighing many factors.  The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the scope of the claims:
The nature of the claims are drawn to the pharmaceutical compositions of Formula 1 of claim 1 wherein R2 can be the moiety of Formula (2) or a moiety of Formula (4); capable of treating psychiatric disease or disorder is selected from an alcohol or substance use disorder, an anxiety disorder, an obsessive-compulsive disorder, an opioid use disorder, and posttraumatic stress disorder.
The scope of the invention in the claims are as follows:

b). Scope of the diseases or disorders covered. Alcohol or substance use disorder, an anxiety disorder, an obsessive-compulsive disorder, an opioid use disorder, and posttraumatic stress disorder
 (3) The state of the prior art:
The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific diseases and by what mechanism). There is no absolute predictability even in view of the seemingly high level of skill in the art. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face. 
	Zhao et al. conducted pharmacokinetic modelling of ketamine and three major metabolites in patients with treatment-resistant bipolar depression.  Zhao concluded that after administration of a single sub-anaesthetic dose of (R,S)-Ket to patients with treatment-resistant bipolar depression, significant plasma concentrations of dihydronorketamine (DHNK) and hydroxynorketamine (2S,6S;2R,6R)-HNK) were detected up to 48 h after administration.  The data indicated that while norKet is the initial metabolite, it is not necessarily the major metabolite.  Also, Zhao’s results suggest that future Pk, PK-Pd and clinical studies of Ket should be expanded to include the analysis of the major Ket metabolites as well as patient covariates that influence inter-
Lahti et al. states that the non-competitive NMDA antagonist ketamine, given to schizophrenic individuals in subanesthetic does, produced a short-lived, discrete activation of their psychotic symptoms, which had striking similarities to symptoms of their usual psychotic episodes.  Lahti discussed the further studies of the psychotomimetic property or ketamine.  (Abstract).  The data in the article showed that ketamine activates psychotic symptoms in schizophrenia; especially those symptoms characteristic of the individual’s own illness.  It is stated that the exacerbation of an individual’s own psychosis in schizophrenia is unusual among psychotomimetic drugs; more characteristically, the drugs produced additional psychotomimetic symptoms in the schizophrenic individual without worsening the patient’s characteristic disease symptoms.  The observations in Lahti were deemed to support the idea that schizophrenic illness and ketamine may both be activating the same or closely related cerebral systems to produce their mental effects.  (pp. 872).
 (4) The predictability or unpredictability of the art:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity, in re Fisher, 166 USPQ 18 indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
(5) The relative skill of those in the art:
The relative level of skill possessed by one of ordinary skill in the art or medical research is relatively high, as a majority of lead investigators directing scientific 
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The specification has provided guidance for determining the pharmacokinetic parameters for the ketamine derivatives of compounds 6 and 22. Table 1 discloses that compounds 6 and 22 have whole blood stability.  Table 3 shows the pharmacokinetic parameters for compounds 6 and 22 in dogs.  Also, Table 5 provides a summary of the oral bioavailability of compounds 6 and 22.
However, the specification does not provide any data to show that there was any screening in vitro or in vivo, of compounds of Formula (1) with the moiety of Formula (2) and R5 is -C=(O)-O-R10, to determine which of these compounds would exhibit the desired pharmacological activities (i.e. what compounds can treat which specific diseases by what mechanism).  The Applicant has failed to describe any in vitro and in vivo screening of any representative number of patients suffering from alcohol or substance use disorder, an anxiety disorder, an obsessive-compulsive disorder, an opioid use disorder, and posttraumatic stress disorder, wherein of compounds of Formula (1) with the moiety of Formula (2) and R5 is -C=(O)-O-R10 was tested.  Compounds (4) and (5) set out in the disclosure are compounds of Formula (1) the moiety of Formula (2) and R5 is -C=(O)-O-R10.  However, there is not test data for compounds (4) and (5).
(8) The quantity of experimentation necessary:

Claim Rejections - 35 USC § 112 (Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 4 – 8, 10 – 15 and 17 – 21  rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:

“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” 
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “determining whether the application describes an actual reduction to practice of the claimed invention, level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.

I. 	Scope of claims
In the instant case: Claims 1, 2, 4 – 8, 10 – 15 and 17 – 21 are drawn to a method of treating from alcohol or substance use disorder, an anxiety disorder, an obsessive-compulsive disorder, an opioid use disorder, and posttraumatic stress disorder, by administering to a patient in need of such treatment the compound of Formula (1) wherein R2 is selected from a moiety of Formula (2) or a moiety of Formula (4) or a pharmaceutically acceptable salt thereof.

II.	Scope of Disclosure
The only disclosure is for determining the pharmacokinetic parameters for the ketamine derivatives of compounds 6 and 22.  Table 1 discloses that compounds 6 and 22 have whole blood stability.  Table 3 shows the pharmacokinetic parameters for compounds 6 and 22 in dogs.  Also, Table 5 provides a summary of the oral bioavailability of compounds 6 and 22.

The pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833,166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
Level of skill and knowledge in the art: 
The relative level of skill possessed by one of ordinary skill in the art of medical research is relatively high, as a majority of lead investigators directing scientific research and development in this particular technological area possess an Ph.D. in a scientific discipline such as organic synthetic chemistry, polymer chemistry, medicinal chemistry, biochemistry, pharmacology, biology or the like. 
III.	Analysis of the Fulfillment of the Written Description Requirement
In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Response to Arguments: Enablement and Written Description:
Applicant respectfully asserts that the compounds recited in the claims are prodrugs of ketamine. Further point out that following oral administration of the ketamine 
prodrugs for potential clinical development.
Additionally, Applicant states that a summary of the claimed sub-genus and the specific compounds were provided in an Appendix A, and accompanied Applicant’s remarks.
In response, the Examiner states that the claims as amended do not provide whole blood stability data for compounds where R2 in Formula (1) is the moiety of Formula (2) and R5 is -C(=O)-O-R10.  The compounds mentioned in Applicant’s arguments from Table 1 are outside the definition of Formula (1) where R2 is Formula (2) and R5 is -C(=O)-O-R10.  Further, Appendix A was not provided with Applicant’s amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 4 – 8, 10 – 15 and 17 – 21are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "moiety of Formula (3) "  and “moiety of Formula (5) in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is further indefinite because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “substance use disorder”, and the claim also recites “an opioid use disorder” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 2, 4 – 8, 10 – 15 and 17 – 21 are rejected for being dependent upon an indefinite base claim.
Claim 6 recites the limitation as follows:

    PNG
    media_image1.png
    56
    545
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    59
    601
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    57
    558
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    61
    607
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    163
    643
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    56
    633
    media_image6.png
    Greyscale
and  
    PNG
    media_image7.png
    61
    627
    media_image7.png
    Greyscale
.   There is insufficient antecedent basis for this limitation in the claim.  
	Applicant amended claim 1 wherein R2 is selected from a moiety of Formula (2):
	
    PNG
    media_image8.png
    142
    116
    media_image8.png
    Greyscale
wherein, R5 is only -C(=O)-O-R10, with R10 selected from C1-6 alkyl, C3-6 cycloalkyl, and -CF3.  An Example of Formula 1 with the moiety of Formula (2)  and R5 as defined as -C(=O)-O-R10 is the compound of formula 4:

    PNG
    media_image9.png
    118
    258
    media_image9.png
    Greyscale
.  However, the structural formula for the moiety of 

    PNG
    media_image1.png
    56
    545
    media_image1.png
    Greyscale
 is

    PNG
    media_image10.png
    118
    227
    media_image10.png
    Greyscale
, wherein in this instance R5 is -C(=O)-R10. Compounds 7, 19, 34, 35, 36, 41 and 60 are similar. Thus, claim 1 does not support all of the compounds of claim 6.
Claim 13 recites the limitation "the compound of ((((S)-1-(2-chloropheny])-2-oxocyclohexyl)(methyl)carbamoyl)oxy)methyl dimethyl-L-valinate (39) " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Applicant amended claim 1 wherein R2 is selected from a moiety of Formula (2):

    PNG
    media_image8.png
    142
    116
    media_image8.png
    Greyscale
wherein, R5 is only -C(=O)-O-R10, with R10 selected from C1-6 alkyl, C3-6 cycloalkyl, and -CF3.  However, in the structural formula of claim 13 R5 is an alkyl.  Thus, claim 1 does not support the compound of claim 13.
Claim 14 recites the limitation "the structure of Formula (1a), wherein R5 is methyl" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is directed to the reasons provided in paragraph 14.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622